NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                             Argued and submitted May 22, 2020*
                                   Decided May 27, 2020



                                              Before

                              DIANE P. WOOD, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              FRANK H. EASTERBROOK, Circuit Judge



Nos. 18-2737 & 18-3348                                          Appeals from the United
                                                                States District Court for the
UNITED STATES OF AMERICA,                                       Northern District of Illinois,
      Plaintiff-Appellee,
                                                                Eastern Division.
               v.
                                                                No. 15 CR 399
THEODORE J. WOJTAS, JR., and DAVID W. BELCONIS,                 Manish S. Shah, Judge.
     Defendants-Appellants.


                                               Order

    Vince Manglardi and Theodore Wojtas borrowed about $70 million to purchase an
apartment complex, which they planned to convert to condominiums. The lender in-
sisted that they meet benchmarks on sales. When the units did not sell at the necessary
rate, Manglardi and Wojtas concocted a scheme to create the appearance but not the re-
ality of sales.


   * The parties’ joint motion to waive oral argument in No. 18-2737 was granted on May 8, 2020. The
other appeal was orally argued.
Nos. 18-2737 & 18-3348                                                              Page 2


    They told potential buyers that a fund worth $100 million wanted to assemble inter-
ests in the units, and that all they had to do was pretend to buy a unit and tell a bank
that they had made a substantial down payment, planned to live in the unit, and would
meet monthly mortgage obligations. Manglardi and Wojtas assured these people that
the “$100 million fund” would take care of the down payment (or pay it back, if one
had been made) and cover the first three years of mortgage payments, after which it
would repurchase the condo unit at a profit for the passive “investor” (a word we put
in scare quotes, because the straw buyers did not actually invest any money). In fact the
“$100 million fund” was fiction. All money used for down payments or mortgage pay-
ments was skimmed from the value of the loans against the condo units. Manglardi and
Wojtas kept the rest, after expenses. The lending banks lost money when it became clear
that the buyers had not put up the promised down payments, did not live in the units,
and had no intention of paying off the loans. (The units were not worth enough them-
selves to cover the balances.)

    Manglardi pleaded guilty to wire fraud. A jury convicted Wojtas, David Belconis,
and Karin Ganser of several fraud-related crimes. Ganser has not appealed. Wojtas ap-
peals only his sentence. Belconis contends on appeal that the evidence does not support
his convictions.

    Wojtas was sentenced to 66 months’ imprisonment, well below the bottom end of
the range recommended by the Sentencing Guidelines (108 to 135 months). Despite re-
ceiving this favorable treatment, he contends that the sentence was unreasonably high,
because Manglardi fared better: 24 months. That’s an unwarranted disparity, Wojtas
insists. See 18 U.S.C. §3553(a)(6).

    Disparity yes, unwarranted no. Manglardi pleaded guilty and received a discount
for accepting responsibility and assisting the prosecutors. Wojtas did not get these dis-
counts and has only his own decisions to blame. We have held many times that defend-
ants convicted after trial are not comparable, for sentencing purposes, to defendants
who plead guilty and assist the prosecution. See, e.g., United States v. Solomon, 892 F.3d
273, 279 (7th Cir. 2018). The district judge gave careful consideration to Wojtas’s other
arguments, and he has not come close to persuading us that a 40% discount off the low
end of the Guidelines range is an unreasonably high sentence. The United States, had it
taken a cross-appeal, would have had a stronger argument that it is too low.

    Belconis received an even bigger break—his sentence is one day in prison—and does
not protest on that account. (Nor does the United States.) He does contend, however,
that he was not in on the fraud. He asserts that he was just a lawyer representing buyers
at closings (and, for 19 closings, the provider of services through his title company). He
Nos. 18-2737 & 18-3348                                                            Page 3


moved for a judgment of acquittal under Fed. R. Crim. P. 29 and a new trial under Fed.
R. Crim. P. 33. The district judge denied both motions, explaining in a careful opinion
why the evidence is sufficient to permit reasonable jurors to find that Belconis recog-
nized the fraudulent nature of the transactions in which he participated. Indeed,
Belconis even told a federal agent that he thought it normal for buyers to lie about the
fact or amount of their down payments, and that he saw no problem facilitating this
practice—although buyers with none of their own money on the line are less likely to
repay loans and more likely to seek excessive loans. The district court’s discussion can
be found at pages 7–8 and 10–11 of the opinion dated June 25, 2018. We agree with this
analysis, which need not be repeated.

   Belconis also contends that the district court constructively amended the indictment
with respect to five counts of the charges against him. But a jury could not agree on a
verdict with respect to these counts, all of which the prosecutor dismissed. Having pre-
vailed outright on these counts, Belconis is not entitled to contend that he should have
won for a different reason.

                                                                               AFFIRMED